Title: From Thomas Jefferson to Joseph Coolidge, 12 April 1825
From: Jefferson, Thomas
To: Coolidge, Joseph


Dear Sir
Monticello
Apr. 12. 25
The arrival of our Professors from abroad has at length enabled us to get our University  into operation. their failure to arrive by the day we had announced for it’s commencementt lost us for a while many students, who supposing, with most of us, from the length of time they had been out, that they must have perished, engaged themselves elsewhere. we began on the 7th of March with between 30. and 40. since that they have been coming in, and are still coming almost daily. they are at this time 65. I wish they may not get beyond 100. this year, as I think it will be easier to get into an established course of order and discipline with that than with a greater number. our English Professors give us perfect satisfaction. the choice has been most judiciously made. they are of very high order in their respective sciences, correct in their habits, encounter cheerfully whatever is novel to them, and are zealous to promote their respective schools. our Professors of Chemistry and Moral Philosophy,  are chosen from among our own fellow citizens; as will be our Professor of Law, not yet named. the first of these is just arrived, and the second hourly expected. on his arrival, the Faculty will form themselves into a board, and commence the exercise of their functions of order and discipline, for which the necessity is already rendered apparent by the incipient irregularities of some of the youths.Your kind dispositions towards our University will sometimes, I fear, be the source of trouble to you. we understand that the art of bellmaking is carried to greater perfection in Boston than elsewhere in the US. we want a bell which can generally be heard at the distance of two miles, because this will ensure it’s being always heard at Charlottesville. as we wish it to be sufficient for this, so we wish it not more so, because it will add to it’s weight, price and difficulty of management. will you be so good as to enquire what would be the weight and price of such a bell, and inform me of it? I have engaged mr Hilliard as agent for the University in the purchase of it’s library; and the sum to be put into his hands being considerable (15,000D.) I have required security from him, and taken the liberty of referring him to yourself and mr Ticknor, for judging and certifying to me it’s sufficiency.The books you have been so kind as to present to the University have been recieved, and were opened yesterday. they came in good condition, were peculiarly well bound, and entirely acceptable. I think there was but one which proved a duplicate. permit me, in the name of the University & Visitors to return you their thanks for this handsome donation.The object of the welcome visit we expect from you soon is such as would render the presence of your parents, mr and mrs Coolidge, peculiarly gratifying. I am a stranger to their ages and condition of health, and how far these would admit of such a journey, and therefore I must only say that they would be recieved with the most sincere cordiality. so if any other of your friends, led by affection to you, or by curiosity, should be willing to accompany you, it would give us great pleasure.I send you a copy of our regulations and pray you to be assured of my affectionate attachment and great respect.Th: Jefferson